DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Applications Information”  in the Specification needs to be updated to include the Patent Numbers of allowed patents as well as  the other related  application numbers of 15/592, 177 and it’s status. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12, “leg” should read - - legs - - .   Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application

for patent published or deemed published under section 122(b), in which the patent or application, as

the case may be, names another inventor and was effectively filed before the effective filing date of

the claimed invention.

Claim(s) 1-6, 9, 13-15, 22 and 23 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Heath et al (US 8690634).

 In regard to claim 1, Heath et al discloses a breast support garment comprising, bra 200 in figure 11 and 

in col. 9, line 3- 52; a front panel( as in figure 8 at 103, covering at least a portion of a wearer’s chest;


A back panel 104 in figure 2, para. (21);

a pair of straps in figure 8, 103 and figure 119, 210A & B each having a first end connected to the front 

panel; and

a reinforcing frame 242,244,246,248 in figure 11 and in col 9, lines 3-52; comprising a front reinforcing 

structure 244,242 connected to the front panel and defining two breast areas at 262 A & B within 

242,244 not numbered in figure 11, the front reinforcing structure comprising a central reinforcing 

element with two crisscrossing legs at the cross of 242 and 244 in figure 11, that extend from a chest 

region (not numbered in figure 11) of one of the breast to an under-breast region ( at 242,244 in figure 

11) of an opposite breast thus 10 separating the two breast areas(262 A & B) within 244,242 in figure 11, 

each of the leg 242,244, of the central reinforcing element having a top end that is in contact with the 

first end of the respective strap at 2246, 248 in figure 11, wherein the front reinforcing structure 

242,244, being shaped to support breast tissue directly around a root of each breast at 242, 244 in 

figure 11 under the breast areas. In regard to claim 2, Heath et al discloses a breast support garment as 

in claim 1 above and further wherein the central reinforcing element 242,244 provides a direct linear 

connection between the breast areas , 262 A & Bin figure 11, and the pair of straps 242,244, diagonally 

with respect to the breast areas,

therefore supporting breast tissue directly around a root of each breast of the wearer as in figure 11 and 

as discussed above in regard to claim 1.

In regard to claim 3 Heath et al discloses the breast support garment as discussed above in regard to 

claim 1, wherein the front reinforcing structure is 242,244 shaped to conform wearer’s breast shape as 

in figure 11 and col. 9, lines 3-52.

In regard to claim 5, Heath et al discloses wherein the front reinforcing structure 244,242 comprises a 

modular structure, wherein the modular structure comprises a chest module 152 , a base module 212, 

and a lateral module 241.

In regard to claim 6, Heath et al discloses the modules as in claim 5 and wherein at least one of the 

modules of the front reinforcing structure 242.244 has a structural property that is different than a 

structural property, of different stretch ability, with nylon and spandex as in col. 9, lines 3-52, of the 

other modules.

In regard to claim 9, Heath et al discloses wherein the front reinforcing structure 242,244 as discussed 

above and further comprises at least one superior/inferior control band 246, 248 in figure 11 configured 

to dampen breast acceleration in vertical direction.


In regard to claim 13, Heath et al wherein the reinforcing frame242,244 as in figure 11 is integrated with 

the garment.

In regard to claim 14, Heath et al further discloses the garment wherein the reinforcing frame is made of 

a material selected from a group of a mesh fabric, a knit fabric, a low Poisson’s ratio fabric, a woven 

fabric and a non-woven fabric as in col. 9, lines 3-52.

In regard to claim 15, Heath et al further discloses the garment wherein the front panel as in figure

8 and 11 further comprises an outer layer 103 and an inner layer  120 , the inner layer facing the wearer's 

chest, the front reinforcing structure (240 with 242,244) being positioned between the inner and the 

outer layer as in figures 8 and 11and col. 8, line 41- col. 9, lines 52.

In regard to claim 22, Heath et al further discloses the garment wherein at least one of the outer or the 

inner layer comprises a flat panel 120 as in figure 8.

In regard to claim 23, Heath et al further discloses the garment according to claim 15, wherein both the 

outer 103 in figure 8 and the inner layer 120 in figure 8 comprise flat panels.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,477,902 and claims 1-27  of U.S. Patent Application No. 16/592,177. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims claim the same breast support garment  with the front panel, back panel, pair of straps and reinforcing frame  as claimed in claims 1-27.
Conclusion


Claims 4, 7, 8, 10-12, 16-21 and 24-26 would be allowable if rewritten to overcome the rejection(s) 

under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to 

include all of the limitations of the base claim and any intervening claims and provide the Terminal 

Disclaimers as outlined above. .

None of the cited references, alone or in combination, disclose the front reinforcing structure as in 

claims 4, 10, 11 12, 16, the modules as structured in claims 7, 8 ,17, 18,19, and structure as in claims 

20,21 and 24-26 as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732